        Case 2:16-cr-00365 Document 192 Filed 02/15/19 Page 1 of 11



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,                   ) CIVIL ACTION NO. 16-CR-365-JFC
                                             )
                                             ) JUDGE JOY FLOWERS CONTI
                                             )
                                              )
        v.                                    )
                                              )
 YOUNES KABBAJ,                                )
                                               )
                Defendant.                     )



                               MEMORANDUM OPINION

       Pending before the court is a motion by defendant (“defendant” or “Kabbaj”) for

a hearing pursuant to 18 U.S.C. § 4241(a) or early termination of supervised release (ECF

No. 185). The government filed a response in opposition. (ECF No. 187). Kabbaj filed a

reply on the docket of his pending case at the Third Circuit Court of Appeals. The

motion is ripe for decision. Because the issues are thoroughly briefed and defendant is

physically located in Florida, the court determines that a hearing is not necessary. Also

pending are a pro se motion requesting permission to file electronically in the above-

captioned criminal case (ECF No. 184), and a pro se motion to recuse pursuant to 28

U.S.C. §§ 144 and 455 and transfer jurisdiction over supervision from Pennsylvania to

Texas (ECF No. 191).

       On January 27, 2017, Kabbaj entered into a guilty plea agreement with the United

States. He pleaded guilty to influencing a federal official by threat, in violation of 18

U.S.C. §§ 115(a)(1)(B) and (b)(4), arising from his communication of a threat via email

to assault a United States magistrate judge. (ECF No. 187-1). Kabbaj was sentenced on



                                              1
        Case 2:16-cr-00365 Document 192 Filed 02/15/19 Page 2 of 11



May 1, 2017, consistent with the terms of the plea agreement, to 23 months of

imprisonment followed by 36 months of supervised release. Kabbaj was released from

prison and began his term of supervised release in November 2017. The case was

reassigned to the undersigned on April 10, 2018. (ECF No. 183).



   I.      RECUSAL

        The court will first address Kabbaj’s motion for recusal (ECF No. 191). The statute

governing judicial disqualification provides, in pertinent part:

        (a) Any justice, judge, or magistrate judge of the United States shall
            disqualify [herself] in any proceeding in which [her] impartiality might
            reasonably be questioned.

28 U.S.C. § 455(a). The test for disqualification pursuant to § 455(a) is “whether a

reasonable person, with knowledge of all the facts, would conclude that the judge’s

impartiality might reasonably be questioned.” In re Kensington Int’l Ltd., 353 F.3d 211,

220 (3d Cir. 2003). “It is ‘vital to the integrity of the system of justice that a judge not

recuse [herself] on unsupported, irrational or highly tenuous speculation.’” Pondexter v.

Allegheny Cnty. Housing Auth., Civ. No. 11-857, 2012 WL 1621370, at *2 (W.D. Pa. May

9, 2012) (quoting McCann v. Commc’ns Design Corp., 775 F. Supp. 1506, 1523 (D. Conn.

1991) (alteration in original)). A court’s “rulings alone almost never constitute a valid basis

for a bias or partiality motion.” Liteky v. United States, 510 U.S. 540, 555 (1994). The

Supreme Court has explained:

        First, judicial rulings alone almost never constitute a valid basis for a bias
        or partiality motion. See United States v. Grinnell Corp., 384 U.S., at 583,
        86 S.Ct., at 1710. In and of themselves (i.e., apart from surrounding
        comments or accompanying opinion), they cannot possibly show reliance
        upon an extrajudicial source; and can only in the rarest circumstances
        evidence the degree of favoritism or antagonism required (as discussed



                                              2
        Case 2:16-cr-00365 Document 192 Filed 02/15/19 Page 3 of 11



        below) when no extrajudicial source is involved. Almost invariably, they
        are proper grounds for appeal, not for recusal.

Liteky, 510 U.S. at 555.

        In his recusal motion, Kabbaj also cites 28 U.S.C. § 144, which provides:

        Whenever a party to any proceeding in a district court makes and files a
        timely and sufficient affidavit that the judge before whom the matter is
        pending has a personal bias or prejudice either against him or in favor of
        any adverse party, such judge shall proceed no further therein, but another
        judge shall be assigned to hear such proceeding.

        The affidavit shall state the facts and the reasons for the belief that bias or
        prejudice exists, and shall be filed not less than ten days before the
        beginning of the term at which the proceeding is to be heard, or good cause
        shall be shown for failure to file it within such time. A party may file only
        one such affidavit in any case. It shall be accompanied by a certificate of
        counsel of record stating that it is made in good faith.

        It is difficult to discern the basis for recusal asserted by Kabbaj. He did not

submit an affidavit setting forth the facts and reasons for his belief that bias exists, as

required by § 144. The majority of his lengthy filing recounts Kabbaj’s experiences with

the LGBTQIAXYZ+ network and the Bin Laden Al-Queda organization. The only

accusation against the undersigned is Kabbaj’s displeasure about the court’s order of

December 21, 2018, which instructed him to file documents through the clerk’s office

instead of sending emails directly to the judge’s chambers.

        As noted in Liteky, disagreement with a judicial ruling is almost never a valid

basis for recusal. 510 U.S. at 555. In this case, the undersigned was specially appointed

by the Chief Judge of the Court of Appeals for the Third Circuit to serve in the District

Court for the Eastern District of Pennsylvania for this case, in part to minimize concerns

about impartiality. No basis for recusal exists. The motion for recusal will be DENIED.




                                               3
          Case 2:16-cr-00365 Document 192 Filed 02/15/19 Page 4 of 11



   II.       ELECTRONIC FILING

   Kabbaj requests permission to file electronically (ECF No. 184). He points out that

he has been a pro se litigant for eight years, completed the ECF training class and abided

by all ECF rules and regulations. The government did not respond directly to this

motion. In its response to Kabbaj’s motion for courtesy copies of filings, however, the

government observed that Kabbaj could register on PACER. (ECF No. 190).

          Given the nature of Kabbaj’s underlying criminal conduct (sending a threatening

email to a United States magistrate judge), some caution is warranted in extending

electronic filing privileges. On balance, however, it is more appropriate for Kabbaj to

file documents on the ECF system than for him to send emails to judicial chambers. See

court’s order of December 21, 2018 (instructing Kabbaj to file documents through the

clerk’s office instead of sending emails directly to the judge’s chambers).

          The privilege to file on the ECF system will be extended to Kabbaj, so long as he

complies with all applicable filing rules. As Kabbaj recognizes: “Just as easily as

electronic privileges can be granted by the Court, it is also clear to defendant that if he

were to abuse this ability in any way whatsoever, [ ] the ECF capability can just as easily

be revoked.” (ECF No. 184 at 2). In accordance with the foregoing, the motion for

permission to file electronically (ECF No. 184) will be GRANTED.



   III.      § 4241 or EARLY TERMINATION OF SUPERVISED RELEASE

          A. Section 4241 Hearing

          In his motion at ECF No. 185, Kabbaj seeks a hearing to determine his own

mental competency pursuant to 18 U.S.C. § 4241(a). He contends that he has been




                                              4
        Case 2:16-cr-00365 Document 192 Filed 02/15/19 Page 5 of 11



targeted with false allegations of schizophrenia. He states that the government started

accusing him of schizophrenia in 2001. (ECF No. 185 at 2). Kabbaj wants this reference

stricken from the record.

       In opposing a hearing under § 4241, the government points out, correctly, that

there is no pending petition to revoke Kabbaj’s release or modify the terms of his

supervision. His competency is not currently in dispute and he has presented no evidence

to support a “reasonable cause to believe” that he is presently incompetent. The

government argues that § 4241 should not be used to expunge a diagnosis of

schizophrenia made many years ago.

       The court agrees with the government. The purpose of § 4241 is to ensure that a

defendant is competent to understand the proceedings against him and to assist in his own

defense (if represented by counsel) or represent himself (if pro se). The statutory text

focuses on the present mental status of the defendant. There are no proceedings pending

against Kabbaj and he has demonstrated his ability to file motions on his own behalf.

Section 4241 should not be used as a mechanism to revisit a diagnosis of a medical

condition made in 2001. The motion for a § 4241 hearing will be DENIED.



       B. Early Termination of Supervision

       In the alternative, Kabbaj seeks the “immediate termination of the supervision so

that he can leave the country to try and re-establish his terrorism ceasefire initiative

through other non-LGBT governments who have stated a willingness to sponsor it

(because they are not biased against defendant simply because he is a true Muslim that

does not sell out to the LGBT lobby).” (ECF No. 185 at 18). Kabbaj explains that he




                                              5
       Case 2:16-cr-00365 Document 192 Filed 02/15/19 Page 6 of 11



seeks to return to the Middle East. Kabbaj clarifies that his present probation officer has

been professional in how she conducts herself. Id. at 11. He notes that he has not

violated any terms of his supervision and that he will continue to refrain from any contact

with the American School of Tangiers (“AST”) organization. Id. at 19-20. The

government opposes early termination of supervision, due to the nature of the offense and

Kabbaj’s personal characteristics. The government argues that Kabbaj failed to show

unusual circumstances to justify early termination.

       Supervised release “serves an entirely different purpose that the sentence imposed

under § 3553(a),” Pepper v. United States, 562 U.S. 476, 502 n. 15 (2011). It “fulfills

rehabilitative ends, distinct from those served by incarceration.” United States v.

Johnson, 529 U.S. 53, 59 (2000). The court’s determination whether early termination of

supervised release is “warranted by the conduct of the defendant released and the interest

of justice,” § 3583(e)(1), is a discretionary decision. United States v. Bayard, 537 F.

App’x 41, 42 (3d Cir. 2013). The court concludes it has jurisdiction to consider a motion

for early termination of release even if the underlying sentence is on appeal. The

decision cited by the government, United States v. Batka, 916 F.2d 118, 120 (3d Cir.

1990), involved a Rule 35(b) motion and the appellate court explained that it took

exclusive jurisdiction “over the aspects of the case involved in the appeal.” Id.

       Pursuant to the governing statute, 18 U.S.C. § 3583(e):

       [t]he court may, after considering the factors set forth in section
       3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and
       (a)(7)—

              (1) terminate a term of supervised release and discharge the
                  defendant released at any time after the expiration of one
                  year of supervised release, pursuant to the provisions of
                  the Federal Rules of Criminal Procedure relating to the



                                              6
       Case 2:16-cr-00365 Document 192 Filed 02/15/19 Page 7 of 11



                  modification of probation, if it is satisfied that such
                  action is warranted by the conduct of the defendant
                  released and the interest of justice.

18 U.S.C. § 3583(e)(1). As specified in § 3583(e)(1), in exercising its discretion, the

court must consider the following factors:

   •   the nature and circumstances of the offense and the history and characteristics of
       the defendant, § 3553(a)(1);

   •   the need for the sentence imposed to afford adequate deterrence to criminal
       conduct, protect the public from further crimes of the defendant, and provide the
       defendant with needed educational or vocational training, medical care, or other
       correctional treatment in the most effective manner, § 3553(a)(2)(B)-(D);

   •   the sentencing range established by the Sentencing Commission, § 3553(a)(4);

   •   any pertinent policy statement issued by the Sentencing Commission, §
       3553(a)(5);

   •   the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct, § 3553(a)(6); and

   •   the need to provide restitution to any victims of the offense, § 3553(a)(7).


    In United States v. Laine, 404 F.App’x 571 (3d Cir. 2010), the court stated that

“early termination of supervised release under section 3583(e) should occur only when

the sentencing judge is satisfied that something exceptional or extraordinary warrants it.”

404 F. App’x at 573-74. “Compliance with the conditions of supervised release are

expected and not exceptional.” Id. at 574.

   The court first will consider the pertinent factors set forth in § 3553(a) as instructed in

18 U.S.C. § 3583(e)(1), and then determine whether early termination of defendant’s

supervised release is appropriate in consideration of the § 3553(a) factors and in the

interest of justice. The court notes that Kabbaj did not address these factors in his

submission to the court.


                                              7
        Case 2:16-cr-00365 Document 192 Filed 02/15/19 Page 8 of 11




 (1) The nature and circumstances of the offense and the history and characteristics of
the defendant, § 3553(a)(1).

        Kabbaj was convicted of a serious offense involving a threat to a United States

magistrate judge. He had no prior criminal history. The presentence report reflected that

Kabbaj was diagnosed with mental illness, although he disputed the accuracy of that

diagnosis. Kabbaj was hospitalized for psychiatric reasons in New York on four

occasions from 2001-2003, and once in Florida in 2005. The presentence report also

reflects substance abuse by Kabbaj prior to his completion of the RDAP program. In

Kabbaj’s most recent filings, he reports significant and ongoing interactions with

terrorists, weapons of mass destruction (“WMD”), LGBT activists and Al-Queda. He

discloses his intent to try to reestablish a terrorism ceasefire initiative.

        This factor weighs heavily against early termination of supervision. Even if

Kabbaj has complied with the conditions of supervised release, supervision is helpful to

provide ongoing oversight and structure to ensure that he has access to resources if

needed to address any recurrence of mental or substance abuse issues. Taken at face

value, Kabbaj’s reported contacts with terrorists would be dangerous to him and in

violation of the standard conditions of his supervised release, which prohibit all

communications with persons who are engaged in criminal activity. Continuation of his

supervised release is essential to ensure that Kabbaj does not engage in such conduct.

(2) The need for the sentence imposed to afford adequate deterrence to criminal
conduct and protect the public from further crimes of the defendant, and provide the
defendant with needed educational or vocational training, medical care, or other
correctional treatment in the most effective manner§§ 3553(a)(2)(B)-(D).

        The continuation of supervision affords deterrence to future criminal conduct and




                                                8
          Case 2:16-cr-00365 Document 192 Filed 02/15/19 Page 9 of 11



protects the public from further crimes by defendant. The probation officer is also able to

provide Kabbaj with vocational training, medical care or other treatment, if needed. This

factor weighs against an early termination of supervised release.

(3) The sentencing range established by the Sentencing Commission, § 3553(a)(4).

          Kabbaj’s initial guideline range for imprisonment was 30 to 37 months. Kabbaj

was sentenced to only 23 months of imprisonment based on his plea agreement with the

government. The court sentenced him to a term of three years of supervised release,

within the guidelines, of which he has served only one year.

          The court determines that this factor weighs against early termination of his

supervised release.

(4) Any pertinent policy statement issued by the Sentencing Commission, § 3553(a)(5).

          No pertinent policy statements were raised by the parties with respect to this

matter.

(5) The need to avoid unwarranted sentence disparities among defendants with similar
records who have been found guilty of similar conduct, § 3553(a)(6).

          There is no evidence of a need for early termination of Kabbaj’s supervised

release to avoid unwarranted sentence disparities among defendants with similar records

who have been found guilty of similar conduct. Generally, the full term of supervision is

fulfilled because “simple compliance with the conditions of supervised release are

expected.” Laine, 404 F. App’x at 574.

(6) The need to provide restitution to any victims of the offense, § 3553(a)(7).

          Restitution is not at issue in this case.

   In essence, Kabbaj contends that his compliance with the conditions of supervision

justifies early termination of his supervised release. The government responds that



                                                  9
       Case 2:16-cr-00365 Document 192 Filed 02/15/19 Page 10 of 11



Kabbaj has done nothing to justify early termination of supervised release.

   The statute requires the court to be satisfied that early termination is both: (1)

warranted by Kabbaj’s conduct; and (2) in the interest of justice. § 3583(e)(1).

Numerous courts have explained that this standard requires conduct or circumstances that

are out of the ordinary. In United States v. Medina, 17 F.Supp.2d 245 (S.D. N.Y. 1998),

the court pointed out that if mere compliance with the required conditions of supervision

were sufficient to warrant early termination and was in the interest of justice, this

justification would “swallow the rule.” 17 F. Supp. 2d at 247. As summarized recently

in United States v. Davies, No. 07-436, 2018 WL 2227962 at *7 (May 16, 2018):

       “Simple compliance with the conditions of supervised release [is] expected
       and not exceptional.” Id. at 574; United States v. Abdelhady, No. 06-63,
       2013 WL 1703775, at *2 (W.D. Pa. Apr. 19, 2013) (“[I]t is well-settled that
       mere compliance with the terms of supervised release, while commendable,
       is not sufficiently extraordinary to justify early termination.”); United States
       v. Dudash, No. 05-101, 2012 WL 874878, at *3 (W.D. Pa. Mar. 14, 2012)
       (“Defendant’s full compliance with all of the conditions of supervised
       release does not warrant early termination.”). “In other words, the § 3553(a)
       factors and the interest of justice do not support early termination unless
       there is a reason other than compliance with the conditions of supervision.”
       United States v. Banks, No. 04-176, 2015 WL 926534, at *4 (W.D. Pa. Mar.
       4, 2015) (citing United States v. Medina, 17 F. Supp. 2d 245, 247 (S.D.N.Y.
       1998) (“While [the defendant’s] post-incarceration conduct is apparently
       unblemished, this alone cannot be sufficient reason to terminate the
       supervised release since, if it were, the exception would swallow the
       rule.”)).

   Under defendant’s approach, anyone on low risk supervision could qualify for

termination after one year, regardless of applicable statutory mandatory minimum terms

of supervision. That approach does not strike the court as being a tenable position under

the statutory language. Indeed, the fact of compliance may very well mean that

supervision is serving its deterrent and rehabilitative purposes and continuation of it to

full term will achieve its desired effects on the supervised individual and community. At



                                             10
         Case 2:16-cr-00365 Document 192 Filed 02/15/19 Page 11 of 11



least, something more than refraining from violations, even if not extraordinary or

exceptional, should be required to warrant an exercise of discretion to terminate

supervision early.

         Considering the relevant factors, and the basis urged for early termination of

supervision, the court finds that early termination is not warranted and is not in the

interest of justice in this case. The court commends Kabbaj for his compliance with the

conditions of his supervised release to date. Although laudable, these actions are

expected and indeed required on supervised release. Kabbaj faces a minimal burden to

complete the remaining term of supervised release to which he was sentenced. The court

is not convinced to terminate his supervised release early.



   IV.      CONCLUSION

         Based upon the foregoing, the court will: (1) deny the motion for recusal (ECF

No. 191); (2) grant the motion for electronic filing; and (3) deny the motion for a § 4241

hearing or early termination of supervised release.

         An appropriate order follows.



                                                      /s/ Joy Flowers Conti
                                                      Joy Flowers Conti
                                                      United States District Judge




                                             11
